Citation Nr: 1611762	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for esophageal adenocarcinoma, to include as due to herbicide exposure. 
 
2.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure. 
 
3.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 
 
4.  Entitlement to a rating in excess of 30 percent prior to April 22, 2015, for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2007 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded the issues on appeal in December 2014, which at the time included the service connection issues as well as the matter of whether a rating in excess of 30 percent was warranted for PTSD.  In August 2015, the RO awarded the Veteran a 50 percent rating for PTSD, effective April 22, 2015.  In September 2015, the Veteran submitted a statement along with a VA Form 9.  On both he indicated his satisfaction with the 50 percent rating assigned.  On the VA Form 9, in particular, he stated, "I am not at this time appealing the rating of 50%."  He did, however, clearly continue to disagree with the rating assigned prior to April 22, 2015.  Thus, the Veteran's appeal as to the PTSD rating from April 22, 2015 to the present is satisfied and no longer before the Board.  The matter of the rating for PTSD prior to that date remains on appeal.

The Veteran requested a hearing before the Board in August 2014; however, he later withdrew that hearing request.

The record before the Board consists of the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System.

The Board is cognizant that as noted in the following paragraph that the Veteran has recently made a claim for additional benefit which has led the RO to seek and obtain additional evidence.  The Board finds that this additional evidence does not directly relate to the time period considered in this decision.  That is, the only adjudication contained in this instant decision regarding the appropriate rating to assign to the service-connected PTSD for the period prior to April 22, 2015.  Further, the Veteran has recently submitted letters that again provide that the benefit he is seeking is a 50 percent rating for the service-connected PTSD for the entire period under appeal and this decision grants that benefit sought.  Under these circumstances, the Board finds that this is no prejudice to continue with adjudication of this appeal without first seeking waiver of the right to have the RO have initial consideration of the recently obtained evidence.  See 38 C.F.R. § 20.1304.

In December 2015, the Veteran submitted a VA Form 21-8940 claim of entitlement to a total disability rating (TDIU) due to a combination of disabilities, to include PTSD and the not yet service-connected skin and esophageal cancers.  The Board notes that the TDIU claim has not been adjudicated by the RO.  Since the raised TDIU claim in this case is based, in part, upon disabilities that are not yet service-connected, the Board does not have jurisdiction over the TDIU claim.  The issue of entitlement to a TDIU is referred to the RO for appropriate action.

The issues of entitlement to service connection for esophageal adenocarcinoma, to include as due to herbicide exposure; for skin cancer, to include as due to herbicide exposure; and for GERD are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's PTSD was manifested by  panic attacks (although not near-consistent), anxiety, memory impairment, disturbance of motivation and mood and difficulty in social settings; while certain obsessional rituals were noted, there was no indication of suicidal ideation, any impact on speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, or an inability to establish relationships, and no indication of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 50 percent rating, and no more, for PTSD are met throughout the pendency of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his increased rating claim by way of July 2013 and August 2013 letters sent prior to the November 2013 rating decision on appeal.

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The Veteran's Social Security Administration records are also within the claims file.  The Board does recognize the absence of complete clinical notes from the two Vet Center facilities from which the Veteran receives counseling for his PTSD.  The RO sent both facilities letters in August 2013 and again in September 2013 requesting the records.  Both facilities responded with statements summarizing the Veteran's treatment and symptoms, but without clinical notes.  In September 2013, the RO notified the Veteran of the inability to obtain the records and his responsibility in obtaining the records.  The Veteran subsequently obtained the October 2013 statements, which are considered in the decision below.  The Board finds that the RO's attempt to obtain these private treatment records was reasonable and sufficient in accordance with 38 C.F.R. § 3.159(c)(1) (2015).  No further attempt to obtain these records is necessary.  The Veteran has not identified any additional pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded an appropriate VA examination during the time period relevant to this appeal.  The adequacy of that report is discussed in the decision, below.  VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of this claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran was originally awarded service connection for PTSD by way of a January 2012 rating decision.  A 30 percent disability rating was assigned.  In a statement received April 18, 2013, he filed this claim for an increased rating.  Again, this decision is limited to whether a rating in excess of 30 percent is warranted for PTSD prior to April 22, 2015.  In various statements, the Veteran has suggested that a 50 percent rating is appropriate.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

In an April 2013 statement submitted on a VA Form 21-4142, the Veteran reported sleep disturbance, panic attacks, fear of loud noises, impairment of short and long term memory, high anger levels, anxious and fearful feelings while in a group setting, disturbances of motivation and mood, difficulty with both business and social relationships and obsessive thinking.  He reported being obsessed with counting things.  He described himself as having paranoia and free-floating anxiety.  In a July 2013 statement, he reported fear, panic reactions, and engagement in obsessional activities, which interferes with his routine functioning on a daily basis.  He again reported  long and short term memory impairment and disturbances of motivation and mood.  Regular sleep disturbance and difficulty establishing and maintaining effective social relationships was again reported.

The Veteran reported care for his PTSD at two different Vet Center facilities, one in Lawrenceville, Georgia, and one in Myrtle Beach, South Carolina.  Initial care with the Vet Center began in 2012.  April 2013 counseling records show the Veteran's presentation with appropriate mood and affect.  One of the goals of the counseling was reported to be stabilizing his anxiety level.  

The Veteran underwent VA (QTC) examination in September 2013.  The examiner recognized the existence of PTSD, but found that its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication.  The examiner went on to state that post-military records showed no endorsement of symptoms or diagnosis of psychiatric illness.  "There are no available medical records showing the claimant was ever diagnosed or treated for a psychiatric condition."  The examiner did not discuss the Veteran's reported symptoms, summarized above, or the treatment with the Vet Center.  As to the current symptoms associated with the Veteran's PTSD, the examiner recognized intense fear, helplessness and horror; recurrent distressing dreams; difficulty falling or staying asleep; hypervigilance; and exaggerated startle response.  The examiner suggested the Veteran's PTSD was in remission.  The Board observes the Veteran's written statement on the same day indicating his feeling that the examiner was rude and his desire for the lay statements and Vet Center counselors' statements to be considered in the adjudication of his claim.  The Board is indeed considering all relevant evidence in this decision.

An October 2013 statement from his Vet Center counselor confirmed treatment since March 2012, but provided no information related to his symptoms.  Another October 2013 statement from the Myrtle Beach counselor, however, confirms the Veteran's symptoms as including high anxiety and paranoia, hyper-vigilance, nightmares and social isolation.  Of particular concern, according to the counselor, were the Veteran's panic attacks, which, although short, "are frequent and disruptive to the rest of his day."  The Veteran was also noted as hypervigilant, fearing sudden and loud noises and disliking being around people, even in small groups.  He also experiences obsession with checking locks on doors and windows, which reportedly interferes with his ability to sleep at night.  The Lawrenceville counselor also provided a follow up statement in October 2013 confirming the Veteran's symptoms as including sleep disturbance, anger issues, anxiety and "issues related to social functioning."  

In his December 2013 notice of disagreement, the Veteran indicated that he is seeking a 50 percent disability rating for his PTSD due to his anxiety, interference with social functioning "in major ways," to include the loss of friends and problems on the job prior to his retirement.  He again reported that the 2013 VA examiner was biased and did not listen to him and cut him off while he was talking.

In August 2014, the Veteran reported he has panic attacks more than once per week, impairment of short and long term memory, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relations.

In August 2015, on his VA Form 9, the Veteran again reported that the 2013 VA examination was not adequate due to the examiner's bias, and he suggested that the severity of his PTSD symptoms has been consistent throughout the pendency of this claim, as shown by the statements provided by both himself and his Vet Center counselors.

While the VA examination report suggests symptoms which do not meet the criteria for a rating in excess of 30 percent under DC 9411, the overwhelming evidence found in the Veteran's statements, which is corroborated by his Vet Center counselors' statements, confirms that a 50 percent rating is warranted throughout the pendency of this rating claim.  The Veteran consistently reported panic attacks and confirmed that they occur more than once per week, although there is no suggestion that the panic is near continuous (part of the criteria for a 70 percent rating).  There is no suggestion that the Veteran's speech is impacted by his PTSD, but he consistently reported impairment of his memory, his thinking, his motivation and his mood.  The records consistently show the need for management of anxiety and difficulty in social settings.  These criteria, consistently shown throughout the pendency of this claim, most closely approximate the criteria for a 50 percent rating for PTSD under DC 9411.

While the Veteran did report some obsessional rituals, which is within the rating criteria for a 70 percent rating, there is no indication of suicidal ideation, any impact on speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, or an inability to establish relationships.  Thus, while the Veteran's symptoms indeed show close approximation to the criteria for a 50 percent rating, there is not sufficient evidence to suggest his symptoms more closely approximate the criteria for a 70 percent rating.  In making this determination, the Board has considered all the Veteran's symptoms and compared them to the levels of severity indicated by the various levels of impairment discussed in the General Formula used to rating psychiatric disabilities.  After this review, the Board finds that the manifested symptoms most nearly match the level of social and occupational impairment outlined as representative of a 50 percent rating.  

Further, there is no suggestion in the record of total occupational and social impairment, such as is required for a 100 percent rating.  Thus, the Board finds that a 50 percent rating, and no more, is warranted throughout the pendency of this appeal.  The date of claim was August 18, 2013.  The Board finds no basis for an earlier date than this for the increase to 50% and the Veteran has indicated that he also contends that the 50% rating should be effective in "2013."  In this regard, the Board finds that is was not factually ascertainable that an increase occurred in the year prior to that date.  See 38 C.F.R. § 3.400(o).

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of that assigned by way of this decision for PTSD during the period of time analyzed.

The Board has considered whether the claim should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected PTSD are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order for this claim. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU is warranted on the basis of the service-connected PTSD alone in this case.  Moreover, nothing in the medical evidence of record suggests the PTSD has such a severe impact on employability.  Therefore, the Board finds that the issue of entitlement to a TDIU based on PTSD alone has not been raised in this case.  


ORDER

An evaluation of 50 percent, but no more, for PTSD is granted, effective April 18, 2013 (date of claim for increase), subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims are decided.

Skin and Esophageal Cancer

In a January 2007 statement, the Veteran reported his contention that both his skin cancer and his esophageal cancer were caused by his in-service exposure to herbicides.  In an April 2007 statement, he confirmed that he did not experience symptoms of either during service and again reported his contention that the cancers later manifested due to his earlier, in-service exposure to herbicides.  While the Veteran does not argue that the skin and esophageal cancers he has had, which are shown in the record, are subject to presumptive service connection on the basis of in-service herbicide exposure under 38 C.F.R. § 3.307 and § 3.309, he nevertheless contends that both were directly caused by his exposure to herbicides in service.

The Veteran did serve in the Republic of Vietnam from December 1969 to November 1970.  He is therefore presumed to have been exposed to herbicide agents during that tour of duty.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

Following the Board's prior remand, the Veteran underwent VA examination with regard to both claims in February 2015.  With regard to the skin, the examiner found it less likely as not that the skin condition was causally connected to the Veteran's active service primarily reasoning that the Veteran's skin cancer did not manifest until many years after service, after many years of sun exposure.  Similarly, the VA examiner determined that the Veteran's esophageal cancer did not manifest until greater than 35 years post active service.  The examiner did not give an opinion as to whether it is at least as likely as not that the Veteran's in-service exposure to herbicides caused or contributed to the development of either his skin cancer or his esophageal cancer.  Because such an opinion is needed in order to fairly decide this claim, both issues must again be remanded.


GERD

In January 2007, the Veteran submitted a statement summarizing his recollection of experiencing indigestion during service and ever since 1971, which he contends developed into acid reflux, which was initially diagnosed in approximately 1985.  A VA treatment record dated in January 1986 shows the Veteran sought treatment for indigestion following eating.  The clinician diagnosed esophageal reflux.  The later records show the diagnosis of GERD in 2006.  The Veteran contends that the indigestion he experienced in service ultimately manifested as reflux in 1985/1986 and was later diagnosed as GERD.

In February 2015, following the Board's prior remand, the RO was afforded a VA examination.  The examiner confirmed the existence of GERD, but found it less likely than not that it was incurred in or caused by the Veteran's active service.  The basis for this opinion was that the Veteran was a drinker and smoker and medical literature supports the leading cause of GERD to be drinking and smoking.  The examiner did not provide an opinion as to whether the symptoms of indigestion experienced by the Veteran during his active service, which continued, were actually the initial symptoms of the later diagnosed GERD.  Essentially, the examiner ignored the Veteran's competent reports of his in-service symptoms.  A VA examiner is not free to ignore the Veteran's competent lay statements.  In fact, the failure of this examiner to address any aspect of the Veteran's reported history as to lay observable symptoms leads the Board to find the analysis inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  For these reasons, a new VA examination is warranted for the GERD claim in order to allow the Veteran the opportunity to discuss his history of symptoms with a VA examiner.

Finally, on remand, development to obtain any outstanding, pertinent VA and/or private records should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's service connection claims, including ongoing VA and private treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the Veteran should be afforded a new examination(s) by a physician(s) with sufficient expertise to determine the  etiology of his claimed skin and esophageal cancers. 

All pertinent evidence of record should be made available to and reviewed by the examiner(s), and any indicated tests and studies should be performed.  Based upon the prior examination results and a review of the other pertinent evidence of record, the physician should offer an opinion as to the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's esophageal cancer had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to Agent Orange?

and

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's skin cancer had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to Agent Orange?

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  Once the record is developed to the extent possible, the Veteran should be afforded a new examination by a physician with sufficient expertise to determine the nature and etiology of his claimed GERD. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any GERD present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disability originated during active service, or is otherwise etiologically related to active service, to include related to the indigestion experienced by the Veteran during his active service, which continued after service, described by the Veteran in his 2007 statement.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms existing during active service and since.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues of whether service connection is warranted for esophageal cancer; a skin disorder, including skin cancer; and GERD.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


